833 F.2d 1316, 1318 (9th Cir. 1987) (citing Moody v. Daggett, 429 U.S. 78
(1976)). And neither NRS 179A.150 (providing for the inspection and
correction of information contained in an individual's record of criminal
history) nor NRS 179A.160 (permitting the removal of certain criminal
records from a party's criminal history when the party has been acquitted
of a charge or has received a favorable disposition regarding the charge)
creates such an interest. Thus, the district court correctly concluded that
appellant could not state a due process claim with regard to his being
labeled an escape risk, as appellant did not identify a liberty or property
interest that he was deprived of as a result of this classification.    See
Pressler v. City of Reno, 118 Nev. 506, 510, 50 P.3d 1096, 1098 (2002)
("The protections of due process only attach when there is a deprivation of
a protected property or liberty interest"); see also Walker v. Gomez, 370
F.3d 969, 973 (9th Cir. 2004) (recognizing that a prisoner does not have a
property or liberty interest in prison employment under the due process
clause); Hernandez, 833 F.2d at 1318 (explaining that a prisoner does not
have a protected interest in his prison classification).
            Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                              Gibbons




                                               \ouz
                                                ougas
                                                   1:)441


                                                                         J.
                                              Saitta


                                       2
                cc: Hon. James Todd Russell, District Judge
                     Ernest Jord Guardado
                     Attorney General/Carson City
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A